SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

967
CA 15-01035
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


CATHERINE M. HEARY, PLAINTIFF-APPELLANT,

                      V                                            ORDER

DENISE HIBIT AND ERIK M. HIBIT,
DEFENDANTS-RESPONDENTS.


GROSS, SHUMAN, BRIZDLE & GILFILLAN, P.C., BUFFALO (SARAH P. RERA OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

BOUVIER PARTNERSHIP, LLP, BUFFALO (NORMAN E.S. GREENE OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John L.
Michalski, A.J.), entered May 26, 2015. The order granted the request
of defendants for collateral source reductions of a jury verdict.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on July 29, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court